Per Curiam : The suit must be prosecuted against the survivor. The representatives of the deceased defendant in error cannot properly be joined with the surviving defendant in this suit. It is a well-settled principle that if one of several payees of a promissory note die, the right of action is in the survivor alone. So, upon writ of error sued out by the defendant in a judgment upon such a note, rendered in favor of the several payees, if one of the payees, the defendants in error, shall afterward die, the right of action is against the survivor, to the exclusion of the representatives of the deceased defendant. In regard to the immediate object of this motion, a special rule upon the plaintiff to file an abstract of the record is necessary, in view of the standing rule (Rule 10) on that subject, before the cause will be dismissed or continued. "When the plaintiff files a written abstract, it is the duty of the clerk to have the required number of copies printed, if money is furnished him for that purpose. If the plaintiff should fail to file a written abstract within the time required by the standing or special rule, then the other party may, if he desires a hearing of the cause, do so, and have the costs taxed. In case neither party shall furnish an abstract and no special rule has been entered, the cause will be continued or dismissed, at the discretion of the court, upon being reached on the call of the docket.. Motion denied'..